COATING SLURRY WITH HIGH ADHESION AND HIGH IONIC CONDUCTIVITY, PREPARATION METHOD THEREOF, AND LITHIUM BATTERY SEPARATOR

Primary Examiner: Gary Harris 		Art Unit: 1727       January 7, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/25/2021 was considered by the examiner.

Drawings
4.	The drawings were received on 09/22/2021.  These drawings are acceptable.

Claim Objections
5.	Claims 1-11 are objected to because of the following informalities:  Claims 1-11 contain abbreviations which are not defined within the claim nor the specification and need to be clarified on the record. For instance, a ternary composite conductive adhesive (PEAE) is not defined in the specification or the claims, one skilled in the art 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a ternary composite adhesive (PEAE).  However, the ternary composite adhesive (PEAE) is not defined within the claim nor, is it clearly defined in the specification.  In order to advance prosecution examiner is interpreting “a ternary composite conductive adhesive” as polyamideamine-epichlorohydrin (PAE) also known as a polyamide-epoxy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 1, 2 & 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. US 2011/0281487.
 	As to Claim 1, Mukai discloses a coating slurry [0077, 0084-0085], comprising the following raw materials in parts by mass: a ternary composite conductive adhesive (PEAE): 1 to 60 parts [0187, 0191, 0195]; a dispersing agent: 0.01 to 10 parts (cellulose [0087]); a wetting agent: 0.01 to 15 parts (water) [0112]; and a solvent (organic solvent): 100 parts [0084-0089].
 	Although Mukai does not disclose the exact parts by mass as claimed it would have been obvious to modify the parts by mass in order to provide moisture resistance and the formation of a cross-linking structure.  One would find motivation to utilize the cross-linking structure in order to ultimately produce a gas barrier layer or a separator for a fuel cell or battery [0182].
prima facie case of obviousness, see In re Malagari, 182 USPQ 549. 

 	As to Claim 2, Mukai discloses the coating slurry according to claim 1, wherein the PEAE is prepared from polyacrylic acid (PAA) through in-situ polymerization [0174].  
	As to Claim 5, Mukai discloses the coating slurry according to claim 1, wherein the dispersing agent comprises an organic dispersing agent and/or an inorganic dispersing agent; the organic dispersing agent comprises one or more selected from the group consisting of cellulose derivatives (see abstract, [0073-0100, 0103 & 0113]).  
	As to Claim 7, Mukai discloses the coating slurry according to claim 1, utilizing a surfactant [0089 & 0132].
  	Mukai does not specify the wetting agent comprises one or more selected from the group consisting of an anionic, a nonionic surfactant or a neutral surfactant.  
 	It would be obvious to utilize the surfactant as claimed motivated to provide a suspension and to adjust the solid content.

 	As to Claim 8, Mukai discloses a preparation method of a coating slurry [0077], comprising mixing PEAE (polyamideamine-epichlorohydrin [0187]), a dispersion agent (cellulose [0087]); a wetting agent: 0.01 to 15 parts (water) [0112]; and a solvent 
 	As to Claim 9, Mukai discloses the preparation method according to claim 8, wherein a method for the dispersion comprises at least one selected from the group consisting of stirring by a stirrer [0260, 0279, 0282, 0287 & 0331].  
 	As to Claim 10, Mukai discloses the lithium battery separator, comprising: a basal membrane and a coating on the basal membrane, wherein the coating is formed by coating the coating slurry of claim 1 [0182].  

 	The preamble limitation “a lithium battery separator” has been considered but is not given weight to the claim.  See MPEP 2111.02 [R-3].
 
Further, the claims would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

Allowable Subject Matter
8.	Claims 3, 4, 6 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting the indefinite and objected portions as noted above.

 	Claim 3 requires the coating slurry according to claim 2, wherein the in-situ polymerization comprises: dissolving the PEDOT in a sodium polystyrene sulfonate (PSS) aqueous dispersion, adding a PEO powder to obtain a first resulting mixture, and stirring the first resulting mixture at room temperature until the PEO powder is completely dissolved; adding solid sodium bisulfite, stirring for dissolution to obtain a second resulting mixture, and heating the second resulting mixture to 70°C; and under a protection of nitrogen, simultaneously dropwise adding an ammonium persulfate (APS) aqueous solution and an acrylic monomer to allow a reaction.  
 	Claim 4 requires the coating slurry according to claim 2, wherein the PEDOT, the PEO, and the PAA have a mass ratio of 1:(0.5-0.9):(0.6-1.0).  
 	Claim 6 requires the coating slurry according to claim 5, wherein 20the alkali-metal phosphate comprises at least one selected from the group consisting of sodium tripolyphosphate (STPP), sodium hexametaphosphate (STHMP), and sodium pyrophosphate.  
 	Claim 11 requires the coating slurry according to claim 3, wherein the PEDOT, a PEO, and a PAA have a mass ratio of 1:(0.5-0.9): (0.6-1.0).

9.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727